FILED
                            NOT FOR PUBLICATION
                                                                             JUN 06 2016
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30103

               Plaintiff - Appellee,             D.C. No. 2:14-cr-00059-RSL-1

 v.
                                                 MEMORANDUM*
SHAWN LUNDY,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                  Robert S. Lasnik, Senior District Judge, Presiding

                              Submitted June 2, 2016**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Shawn Lundy appeals from the district court’s judgment and challenges his

guilty-plea convictions and 10-year sentence for conspiracy to distribute heroin, in

violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846, and possession of

counterfeit obligations or securities, in violation of 18 U.S.C. § 472. Pursuant to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Anders v. California, 386 U.S. 738 (1967), Lundy’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel. We have provided Lundy the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Lundy has waived his right to appeal his conviction and sentence. Because

the record discloses no arguable issue as to the validity of the appeal waiver, we

dismiss the appeal. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.

2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2